Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  156755 (17)                                                                                              Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  In re JACKSON
  __________________________________

  DOUGLAS CORNELL JACKSON,

                Plaintiff-Appellant,

  v                                                                 SC: 156755
                                                                    COA: 339724
  WAYNE CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ___________________________________

          On order of the Court, the motion to waive fees is considered and it is DENIED
  because MCL 600.2963 requires that a prisoner pursuing a civil action be liable for filing
  fees. Appellant is not required to pay an initial partial fee. However, for an appeal to be
  filed, appellant must resubmit a copy of this order, and shall refile the copy of the
  pleadings which is being returned with this order within 21 days. By doing this,
  appellant becomes responsible for paying the $375.00 filing fee. Failure to comply with
  this order shall result in the appeal not being filed in this Court.
          If appellant timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in an amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the total amount of the filing fee stated above. That
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in this Court
  until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and
  return appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2017
          jam
                                                                               Clerk